Title: To Thomas Jefferson from André Limozin, 18 November 1787
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 18th Novemb 1787

I have received yesterday the Letter your Excellency hath honored me with the 13th instant. I am extreamely happy to hear that my four Letters came safely and that your Excellency is well pleased with my proceeding towards the American Sailors. It gives me a great pleasure to learn likewise that your Excellency hath the Strongest hopes that good regulations are to take place in the behalf of the American trade, and that your Commerce shall be put under a regular Super Intendance. If every thing is layd in a proper manner, I hope that the American trade will Find a very great advantage by it, but I take the Freedom to own with Sincerity that I am afraid that there will be a great deficiency in what shall be done, because the trade, the Commerce is not perfectly well Known at our Court. It would have been very proper to have taken advices of Merchants of a long experience in Business. I suppose that our Ministers have the best intention, but having been never brought up in the Commercial Line, they are apt to make very great blunders. At Versailles they think that there is no Condition in Life where there is less Knowledge wanted than in Commerce, but they are very much mistaken. A Skillfull experienced Merchant would make an exceeding good minister, and on the Contrary if a Minister should turn out a Merchant he would find him self very much at a loss, and would own directly that there is no condition whatsoever which requires more abilities more Study more knowledge a Sounder Judgement more Skill more prudence more learning and more dexterity, all qualities which a long experience almost alone can procure.
The exportation from France since Peace hath been nothing important, and I dont advise your Excellency to make much inquiries  about it because if the trifling value of that exportation was compared with the importance of the importation made here under the title of American Produces, our French Ministers would be directly terrifyd with the enormous difference. Your Excellency must consider that the Goods exported from this Port for America since 1763 dont amount to 800,000 Lvers. that the exportation from Lorient hath been trifling since America hath opend a trade with the East Indias that from Bordeaux and Nantes cant be considerable, and one would be at a very great loss to know exactly and to distinguish the Lawfull American importations, from those made by the British under the Cloak and protection of American Colours, for as I have mentionned it before, it is amazing the quantity of Scotch, London and Whitehaven ships come into France with American Colours. I have observed it in time and had I been properly intitled, the British should have payd dear for such Fraud, which I look upon as a detriment to the U S Commerce. As long as the U S will have no body lawfully appointed in the French Port, to Keep a watchfull Eye, and a Severe inspection, these frauds will continue because when a British Master is in that Case, he enters no protest against bad weather for fear that the crew should refuse to swear to the protest on the reason that it mentions that they are Americans. There is no call made after the Ships voucher and more over the Brokers who are imployed for the British are the Same used by the Americans, and these Brokers are intirely attached to the British interest. It would be very proper for the interest of the Commerce of the U. S. that they should be intitled to have a particular Broker for their ships who would not be intitled to transact the business of the British Masters. For as long as these brokers will act for the two Nations the Americans will be always Sufferers because the british temper is so hot and so obstinate that they will be masters wherever they are, and shew themselves.
I cant recommend too much the observations I have made that the Americans must enjoy the liberty to export from France for foreign as they do for Tobacco, free from duties, all their produces they bring and for which they cant find in France a ready sale.


No. 1
{
It is likewise proper to Sollicit a Law to pass, that the Americans will have liberty to ship in any French Port, in their own or French Vessells, all French Produces, which are in Entrepot, and these Goods must be lyable to no heavyer duties whatsoever than they would have been at the French Port from whence they were imported, if they had been exported thither direct for foreign.





The Same Law must likewise grant the Freedom to the Americans to ship in the French Ports Goods imported from foreign, paying only a single duty of about 2 or 3 ⅌ ct. It is understood by the word of single duty, that these 2 or 3 ⅌ ct. will be instead of duty coming in and duty going out. It will be in lieu of both and in consequence thereof these goods when imported from foreign and declared for exportation for the U S Country will be lodged in the Farmers Generals Storehouse under the Keys of their officers, in order to prevent fraud and the Shippers will be obliged to bring Certificates from the French Consul that the Said Goods have been landed in a Port of the U.S. under the fine of 3000 Lvers. in case of fraud.
}
No. 2


I am sory to be so troublesome to your Excellency in sending such Long Letters to read.
Your Excellency may depend on my very best Care, for the bust of the young Hero Marquis La Fayette for whom I have such a high regard, and to whom I am so much attachd.
I am most respectfully Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin


No. 1. This Law would be of a very great advantage both for the French as for the Americans. I say for the French because it would inlarge the Sale of their products, and imploy good men and more French Ships, for not a Single American Ship would leave this Port, without buying a certain Stock or venture of Wines and Brandy, if these articles were not overloaden with heavy duties on the exportation from Bordeaux, on coming here, and on the exportation again from this Port, which duties prevent them to buy even what would be necessary to them for their own Consumption during their passage.
No. 2. If that Law should take place, it would be likewise very beneficiall for the French, because it would assure them a profitable barter with great many Foreign Nations for the Coffee Sugar, &c. which they are in want of, and it would likewise inlarge the Connexion of the French with America, in such manner that the ballance of the trade between the two Nations would not fall so much to the disadvantage of this Kingdom.

